IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-10690
                          Conference Calendar


DARRYL WARREN,

                                           Petitioner-Appellant,

     v.

UNITED STATES OF AMERICA,

                                           Respondent-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                        USDC No. 4:02-CV-196
                         - - - - - - - - - -
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darryl Warren, federal prisoner # 24557-044, appeals the

district court’s dismissal with prejudice of his 28 U.S.C. § 2241

petition.   Warren’s petition, which asserts claims based on

Apprendi v. New Jersey, 530 U.S. 466 (2000), attacks his

Missouri district court conviction on one count of conspiring to

distribute, and to possess with intent to distribute, cocaine,

marijuana, and heroin.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Warren has failed to address the district court’s

determination that his claims are subject to the rules of

28 U.S.C. § 2255 and that Warren has not been granted leave to

file a second or successive 28 U.S.C. § 2255 motion.    Warren has

also failed to address the district court’s determination that

he does not satisfy the savings clause of 28 U.S.C. § 2255 and

thus is not entitled to use 28 U.S.C. § 2241.     See Reyes-Requena

v. United States, 243 F.3d 893 (5th Cir. 2001).    Warren has

therefore waived argument on these issues.   See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     This appeal is without arguable merit and is frivolous.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    It is

therefore dismissed.     5TH CIR. R. 42.2.

     APPEAL DISMISSED.




                                   2